Citation Nr: 1817407	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-34 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a spine disability.  

4.  Entitlement to service connection for chronic fatigue syndrome.  

5.  Entitlement to service connection for a respiratory disability.  

6.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to October 2004, March 2005 to June 2006, and August 2006 to September 2006.  He is the recipient of the Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas. 

In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

The Board is of the opinion that additional development is required before the claims on appeal are decided.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran underwent a VA examination to assess his claimed chronic fatigue syndrome and skin disease in October 2010.  In the course of the examination, the examiner diagnosed the Veteran with chronic fatigue, as well as an unspecific dermatitis.  However, the examiner found these conditions were less likely as not caused by or the result of environmental exposures in Afghanistan.  In support of this conclusion, the examiner stated no information provides a reasonable basis for linking the above conditions to environmental exposures.  The examiner wholly failed to explain what information was considered in forming this conclusion.  Moreover, the Veteran has asserted that he initially began experiencing his skin rash while he was deployed, and was provided a cream to treat the disability from his field medic.  As noted above, the Veteran is the recipient of the Combat Infantryman Badge, and pursuant to 38 C.F.R. § 3.304(d), satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  Though the examiner diagnosed the Veteran with chronic fatigue, he failed to state whether the Veteran satisfied the medical diagnostic criteria for a diagnosis of chronic fatigue syndrome.  See 38 C.F.R. § 4.88(a).  Based on the foregoing insufficiencies, the Board finds new examinations and medical opinions are necessary.  

Next, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, the Veteran has not been afforded a VA examination in response to his left shoulder, bilateral knee, spine, or respiratory disability claims.  A review of the Veteran's outpatient treatment notes from the San Antonio VAMC, McAllen Outpatient Clinic, and Harlingen Outpatient Clinic indicates he has been treated for bilateral knee pain, lumbar spine pain, cervical spine intervertebral disc degeneration with radiating left shoulder/arm pain, sleep apnea, and respiratory congestion.  The Veteran's STRs do not indicate he experienced problems associated with these claimed disabilities during active duty; however, the Veteran has indicated he experienced diffuse joint pain during his deployment to Afghanistan, as a result of the body armor he wore, and trips down rocky terrain in his Humvee, while operating as the gunner.  The Board finds the Veteran competent to report his pain manifestations in service.  The Veteran has also asserted that he was exposed to environmental hazards in service, which may have caused his respiratory problems.  The Board notes the Veteran's STRs show he reported being exposed to oil fire smoke, burning trash/feces, exhaust fumes, heater smoke, JP8 and other toxic fuels, and sand/dust during his deployment.  Based on the foregoing, the Board finds VA examinations and medical opinions are necessary to address these issues. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, these matters are REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, afford the Veteran a VA examination by an examiner to address the etiology of the Veteran's claimed left shoulder, bilateral knee, spine, chronic fatigue syndrome, respiratory, and skin disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed left shoulder, bilateral knee, or spine disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include as a result of his use of heavy body armor and occupational duties as a gunner in the Humvee gun turret in Afghanistan.  

An examiner should also state an opinion with respect to whether any diagnosed chronic fatigue syndrome, respiratory disorder, or skin disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include as a result of his exposure to numerous environmental hazards, including oil fire smoke, burning trash/feces, exhaust fumes, heater smoke, JP8 and other toxic fuels, and sand/dust in Afghanistan.  

If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  


3.  Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




